DETAILED ACTION
Claims 1 – 3, 8, 9 and 15 are amended.
Claims 1 – 20 have been examined and are pending. 
This application is a CON of 14/512,352 and 16/297,580 filed on 10/10/2014, 03/08/2019, now US Patent No. 10,270,735 and US Patent No. 10,862,856.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund et al. (hereinafter Frolund), in view of US Patent Publication No. 6,438,705 to Chao et al. (hereinafter Chao) and in view of US Patent Application Publication No. 2015/0331635 to Ben-Shaul et al. (hereinafter Shaul).

Regarding Claim 1, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
in which the component is always addressable by applications via an identity of the component; Frolund discloses (¶23) that to guarantee that each object is invoked once and not duplicated, the system keeps track of duplication using standard techniques such as unique unit identifier (UUID).

the component addressable for applications including when clusters are partitioned from one another; Chao teaches (¶Col. 13, Line 28) when the network is severed and a cluster is divided into several partitions, the cluster services addresses the nodes using their IDs and the resource group application components are individually monitored and addressable with use of Resource DLLs (¶Col. 3, Lines 29-32).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, as disclosed by Frolund, and the component addressable for applications including when clusters are partitioned from one another, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).
Frolund in view of Chao does not explicitly disclose, activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system, wherein the runtime is executed on a first cluster and the component remains in the deactivated state on a second cluster, and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications. However, in an analogous art, Shaul teaches: 
activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system, wherein the runtime is executed on a first cluster and the component remains in the deactivated state on a second cluster, and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao, and activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system, wherein the runtime is executed on a first cluster and the component remains in the deactivated state on a second cluster, and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications, as taught by Shaul, for the purpose of implementing a seamless transfer using run-time information for the workload which may be stateless or stateful workload (¶177 and ¶208).

Regarding Claim 2, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Chao teaches: 
providing another single-instance component in the multi-cluster distributed system that is only activated in a cluster when the computing environment has no clusters partitioned from one another; Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.

Regarding Claim 3, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Chao teaches:
providing another single-instance component in the multi-cluster distributed system that is only activated when the cluster performing the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Regarding Claim 5, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Shaul teaches:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Shaul teaches using the run-time (¶177-¶182) to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, and in view over the publication "Consistency in a Partitioned Network: A Survey", Dated: January 1984, to Davidson et al. (hereinafter Davidson).

Regarding Claim 4, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Frolund, Chao and Shaul does not explicitly disclose providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component. However, in an analogous art, Davidson teaches:
wherein providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component; Davidson discloses (¶Pgs. 1 and 2) that in distributed database systems it is important to maintain the 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Shaul, and providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component, as taught by Davidson, for the purpose of maintaining correctness of data during partition failures (¶Pg. 2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, and in view of US Patent Application Publication No. 2011/0145204 to Maple et al. (hereinafter Maple).

Regarding Claim 6, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Frolund, Chao and Shaul does not explicitly disclose preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation. However, in an analogous art, Maple teaches:
preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Shaul, and preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 7, the combination of Frolund, Chao, Shaul and Maple discloses all the elements with respect to claim 6. Further, in an analogous art, Maple teaches:
wherein preventing the race condition comprises performing a deterministic operation to select the winning component instance for activation; Maple teaches (¶52) a deterministic operation to select the winning component by requesting the ID’s of prepared transactions from the resource manager logs and proposing the use of a new type of transaction recovery indicating the intention to roll back a transaction. This assures that whichever server is the later will terminate its action without causing error in the transaction processing (Fig. 4).

Claims 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2011/0145204 to Maple, in view of US Patent Application Publication No. 2010/0191884 to Holenstein et al. (hereinafter Holenstein) and in view of US Patent Application Publication No. 2015/0331635 to Shaul.

Regarding Claim 8, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
distributed computing system including a plurality of clusters; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
associate state data with each possible duplicate indicating the possibly duplicate state; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
Frolund does not explicitly disclose each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed. However, in an analogous art, Chao teaches: 
each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed; Chao teaches a clustered computer system 100 which is a network collection of computers and servers (Fig. 1) executing the runtime 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state, as disclosed by Frolund, and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).
Frolund in view of Chao does not explicitly disclose runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component. However, in an analogous art, Maple teaches: 
runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in 
Frolund in view of Chao in view of Maple does not explicitly disclose and the runtime further configured to allow duplicate components to exist when clusters are partitioned. However, in an analogous art, Holenstein teaches: 
and the runtime further configured to allow duplicate components to exist when clusters are partitioned; Holenstein teaches (¶1383) using Common Runtime Environment (CRE). Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, which allows both nodes to continue processing, during a network failure, without replication in split brain mode. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, and runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component, as disclosed by Frolund in view of Chao in view of Maple, and the runtime further configured to allow duplicate components to exist when clusters are partitioned, as taught by Holenstein, for the purpose of implementing an automated method of 
Frolund in view of Chao in view of Maple in view of Holenstein does not explicitly disclose from a deactivated state upon receipt of an operation for the component and to preserve application operations of the component while the component is in the deactivated state, wherein the application operations comprise an operation or task for one of the applications. However, in an analogous art, Shaul teaches: 
from a deactivated state upon receipt of an operation for the component and to preserve application operations of the component while the component is in the deactivated state, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any 

Regarding Claim 9, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
located on a first cluster while the component in the deactivated state is located on a second cluster; Shaul teaches (¶203 - ¶208) that the selected instance is located on one host cloud (first cluster) and the clone instance is located on another host cloud (second cluster) and the cloning happens when selected instance is disabled (or deactivated state). Once the active mode instance is turned off, the standby mode instance is turned on. Thus, a user perceives a seamless transfer of a computing instance.

Regarding Claim 10, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime is configured to optimistically activate a component before each other cluster has responded as to whether the component is activated on another cluster; Holenstein teaches (¶1337) that the optimistic approach assumes there are no conflicts and continues processing updates for other transactions. However, all commits and responses to RTC`s after the asynchronous transaction are delayed until the asynchronous transaction is committed. Holenstein teaches (¶1012) split-brain mode is 

Regarding Claim 11, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime prevents race conditions by communicating an activation request to each other cluster with which a requesting cluster can communicate indicating the requesting cluster’s intent to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the cluster communicates with resource manager logs and transaction recovery logs for a comparison to see if there is a possible duplicate.

Regarding Claim 12, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror the state (i.e. to preserve) application operations of the component. The run-time captures the replication the CPU, the in-memory CPU instruction set, the memory state and register values, and mirroring these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the 

Regarding Claim 13, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
a tiebreaking mechanism, wherein the runtime removes any duplicate component by exchanging sets of possible duplicates to each other cluster with which the cluster can communicate; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.
and using the tiebreaking mechanism to determine which duplicated component is to survive for any duplicate that existed and which duplicate or duplicates will be killed; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).

Regarding Claim 14, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime is configured to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored (i.e. when no clusters are partitioned from one another), the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Holenstein teaches (¶0152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶0425 – ¶0427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed. A solution is to take one of the isolated groups out of service. This may be done automatically using quorum techniques developed for clusters.

Claims 15, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, and in view of US Patent Application Publication No. 2011/0145204 to Maple.

Regarding Claim 15, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
maintaining a component in a deactivated state on a second cluster that differs from the first cluster; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. When suspecting the crash, the object broadcasts a special message conveying this suspicion and if the scheme is deterministic (e.g., round robin) they will agree on the identity of the next primary. The original primary will voluntarily cease to be primary and become a backup. 
Frolund does not explicitly disclose attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate. However, in an analogous art, Chao teaches: 
attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate; Chao teaches (¶Col. 8, Lines 6 - 27) that some cluster servers remembers the states of resources and resource groups when the cluster was operational. When a node is restarted, MSCS cluster services will bring those resources and resource groups to their previous states. When the failed node and the corresponding subcluster is restarted and re-joins the multi-cluster, there will be resource conflicts if the new node and new subcluster try to bring those resources and resource groups to an on-line state. To resolve this problem, cluster services adds a "hidden" resource into every resource group and makes this hidden resource a dependent resource for all other resources in that resource group. The hidden resource will check the state of its resource group in the multi-cluster configuration database and will fail to start if the resource group is already running on another subcluster.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine maintaining a component in a deactivated state on a second cluster that differs from the first cluster, as disclosed by Frolund, and attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster 
Frolund in view of Chao does not explicitly disclose executing a runtime on a first cluster, directing the runtime on the first cluster to preserve application operations of the component on the second cluster while the component is in the deactivated state, then activating the component from the deactivated state, wherein the application operations comprise an operation or task for one of the applications. However, in an analogous art, Shaul teaches: 
executing a runtime on a first cluster, directing the runtime on the first cluster to preserve application operations of the component on the second cluster while the component is in the deactivated state, then activating the component from the deactivated state, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine maintaining a component in a deactivated state on a second cluster that differs from the first cluster and attempting, in an attempting cluster, to determine if the component that is in the deactivated 
Frolund in view of Chao in view of Shaul does not explicitly disclose and if not already activated, determining whether a partition exists between at least two clusters. However, in an analogous art, Maple teaches: 
and if not already activated, determining whether a partition exists between at least two clusters; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine maintaining a component in a deactivated state on a second cluster that differs from the first cluster and attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate and executing a runtime on a first cluster, maintaining a component in a deactivated state on a second cluster that differs from the first cluster, directing the runtime on the first cluster to preserve application 

Regarding Claim 19, the combination of Frolund, Chao, Shaul and Maple discloses all the elements with respect to claim 15. Further, they disclose:
detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation; Maple teaches (¶46 - ¶55) during network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).

Regarding Claim 20, the combination of Frolund, Chao, Shaul and Maple discloses all the elements with respect to claim 15. Further, they disclose:
detecting a partition, and allowing activation of another component only when the cluster attempting the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly .

Claim 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, in view of US Patent Application Publication No. 2011/0145204 to Maple, and in view of US Patent Application Publication No. 2010/0191884 to Holenstein.

Regarding Claim 16, the combination of Frolund, Chao, Shaul and Maple discloses all the elements with respect to claim 15, but the combination does not explicitly disclose determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster. However, in an analogous art, Holenstein teaches: 
determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine have the ability to identify and resolve any such data collisions.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the teachings of Frolund, Chao, Shaul and Maple with Holenstein for the purpose of 

Regarding Claim 17, the combination of Frolund, Chao, Shaul, Maple and Holenstein discloses all the elements with respect to claim 16. Further, Holenstein teaches:
determining that a duplicate component exists, and selecting one component to survive; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).

Regarding Claim 18, the combination of Frolund, Chao, Shaul, Maple and Holenstein discloses all the elements with respect to claim 17. Further, Holenstein teaches:
changing the state data from indicating a possible duplicate to indicating sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶425 – ¶427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 03/04/2022 with respect to Claims 1-20 have been fully considered and they are persuasive. Hence, the 35 USC § 103 rejection is withdrawn. However, the Examiner updated the search and used a new reference Ben-Shaul et al. (2015/0331635) for the 35 USC § 103 rejection, hence the arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner - Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456